I N       T H E C O U R T                   O F        A P P E A L S
                                                    A T          K N O X V I L L E
                                                                                                                                                                           FILED
                                                                                                                                                                     November 23, 1998

                                                                                                                                                                      Cecil Crowson, Jr.
                                                                                                                                                                       Appellate Court
                                                                                                                                                                             Clerk


W E S T W O O D       G R O U P      P A R T N E R S H I P ,                             )                 R O A N E             C I R C U I T

                                                                                         )                 C . A .             N O .      0 3 A 0 1 - 9 8 0 5 - C V - 0 0 1 5 5
                                                                                         )
                    P l a i n t i f f - A p p e l l e e                                  )
                                                                                         )
v s .                                                                                    )
                                                                                         )                 H O N . R U S S E L L                     E .     S I M M O N S ,              J R .
                                                                                         )                 J U D G E
                                                                                         )
D A V I D     L .     M O O R E ,       M . D . ,                                        )
                                                                                         )
                      D e f e n d a n t - A p p e l l a n t                              )                 A F F I R M E D                A N D      R E M A N D E D




B A R B A R A       W .    C L A R K ,       M o o r e              &   C l a r k ,                  P . C . ,              K n o x v i l l e ,            f o r          A p p e l l a n t .


D A I L     R .   C A N T R E L L ,                   C a n t r e l l ,                      P r a t t             &            V a r s a l o n a ,                C l i n t o n ,              f o r
A p p e l l e e .



                                                                        O         P      I      N      I      O        N

                                                                                                                                                           M c M u r r a y ,              J .



            T h i s       a p p e a l       i n v o l v e s                 a         c o m m e r c i a l                     l e a s e        d i s p u t e          b e t w e e n             t h e

W e s t w o o d       G r o u p       P a r t n e r s h i p                     ( t h e             l a n d l o r d )                  a n d      D r .     D a v i d           L .       M o o r e

( t h e     t e n a n t ) .           E a c h             p a r t y         s u e d           t h e          o t h e r            f o r        b r e a c h          o f       t h e       l e a s e

a g r e e m e n t .             A f t e r       a         b e n c h             t r i a l ,            t h e               t r i a l       c o u r t        r u l e d           t h a t         t h e

t e n a n t     b r e a c h e d         t h e         l e a s e         b y           n o t          p a y i n g               t h e      r e n t ,        a n d          a w a r d e d         t h e

l a n d l o r d       r e n t      p a y m e n t s ,               l a t e            f e e s         a n d       a t t o r n e y ' s                 f e e s        i n      t h e       t o t a l
a m o u n t          o f       $ 5 , 3 9 0 . 0 0 .                       T h e          t e n a n t             a p p e a l s                   t h i s         r u l i n g .                       W e             a f f i r m

t h e     j u d g m e n t                   o f      t h e           t r i a l          c o u r t             a n d           a g r e e            w i t h            t h e       a p p e l l e e                         t h a t

t h i s     i s        a       f r i v o l o u s                   a p p e a l .



            I n             N o v e m b e r                  o f         1 9 9 4 ,              t h e            p a r t i e s                    e n t e r e d                  i n t o                  a           l e a s e

a g r e e m e n t              w h e r e b y                 t h e       t e n a n t             a g r e e d                t o          l e a s e            c e r t a i n                 p r o p e r t y                   i n

R o a n e         C o u n t y .                      T h e           t e r m          o f       t h e           l e a s e                w a s       f r o m             J a n u a r y                        1 ,         1 9 9 5

t h r o u g h          J a n u a r y                 1 ,      1 9 9 8 ,              " u n l e s s             t e r m i n a t e d                   s o o n e r                o r          e x t e n d e d                  a s

p r o v i d e d              h e r e i n . "                    T h e          l e a s e          p r o v i d e d                     f o r         r e n t            i n       t h e             a m o u n t                o f

$ 8 0 0       p e r          m o n t h             f o r       t h e          y e a r          1 9 9 5 ,              a n d         f u r t h e r                p r o v i d e d                    t h a t               " f o r

e a c h        c a l e n d a r                     y e a r           t h e r e a f t e r                      f o r           t h e            d u r a t i o n                 o f               t h i s              L e a s e

A g r e e m e n t ,                 t h e          r e n t         s h a l l           i n c r e a s e                b y         a n         a m o u n t             n o t          t o          e x c e e d               s i x

p e r c e n t              ( 6 % )          p e r          y e a r . "                T h e       l e a s e                 p r o v i d e d               a       l a t e             f e e           o f             f o r t y

d o l l a r s              " i n          t h e       e v e n t              a n y          i n s t a l l m e n t                       o f       r e n t         i s          p a i d              m o r e               t h a n

T w e n t y - f i v e                    ( 2 5 )       d a y s          l a t e . "               T h e           l e a s e               a l s o         p r o v i d e d                    t h a t                i n     t h e

e v e n t      o f          l i t i g a t i o n ,                    " t h e         p r e v a i l i n g                 p a r t y               s h a l l        b e         e n t i t l e d                       t o     a l l

c o s t s          i n c u r r e d                     i n           c o n n e c t i o n                      w i t h             s u c h             a c t i o n ,                    i n c l u d i n g                        a

r e a s o n a b l e                 a t t o r n e y ' s                 f e e . "



            I n        1 9 9 6             t h e      r e n t          i n c r e a s e d                t o       $ 8 4 8           p e r         m o n t h ,            w h i c h                t h e             t e n a n t

a p p a r e n t l y                  p a i d         w i t h o u t              i n c i d e n t .                       I n        1 9 9 7           t h e            r e n t          i n c r e a s e d                      t o

$ 8 9 8     p e r           m o n t h .               T h e          l a n d l o r d             p r e s e n t e d                      t h e       t e s t i m o n y                      o f      M s .             J a n i e

A l c o r n ,          i t s             c o - o w n e r             a n d      m a n a g e r .                  A l c o r n                  t e s t i f i e d               t h a t             t h e             t e n a n t

p a i d       $ 8 4 8              i n       J a n u a r y              a n d         F e b r u a r y                 o f         1 9 9 7 .                   T h e          t e n a n t              p a i d               t h e


                                                                                                          2
a d d i t i o n a l               $ 1 0 0              d u e        f o r          t h o s e             t w o           m o n t h s                 a f t e r           t h e       l a n d l o r d ' s

a t t o r n e y              s e n t       h i m          a       l e t t e r             r e q u e s t i n g                   p a y m e n t .                      A l c o r n          t e s t i f i e d

t h a t      t h e       t e n a n t             s e n t          $ 8 4 8         f o r        r e n t      i n          M a r c h ,            A p r i l             a n d      M a y          o f         1 9 9 7 .

H e     s t o p p e d            p a y i n g             r e n t          a l t o g e t h e r                   i n       J u n e .



             O n       J u n e           1 0 ,         1 9 9 7 ,          t h e          t e n a n t            s e n t          a         l e t t e r             w h i c h       s t a t e d ,                  " W e

h a v e       c o n t a c t e d                  y o u         m a n y          t i m e         [ s i c ]             r e g a r d i n g                 t h e          a i r       c o n d i t i o n e r

n o t       w o r k i n g              a n d        y o u         h a v e          r e f u s e d                t o       r e p a i r                i t .             Y o u      l e a v e                 u s     n o

c h o i c e          b u t       t o      s t o p             p a y i n g          r e n t        u n t i l             i t          i s     r e p a i r e d . "                   O n       J u n e              3 0 ,

1 9 9 7 ,      t h e          l a n d l o r d             s e n t          t h e         t e n a n t        a         t e r m i n a t i o n                    l e t t e r ,             c i t i n g              t h e

t e n a n t ' s          " c o n s t a n t                     f a i l u r e             t o     p a y          t h e         p r o p e r             r e n t           a n d      l a t e             f e e s . "

T h e       l e t t e r                p r o v i d e d              t h e              t e n a n t         w i t h               s i x t y              d a y s           t o       v a c a t e                   t h e

p r o p e r t y .                T h e          t e n a n t          v a c a t e d               t h e          p r o p e r t y                o n       S e p t e m b e r                1 ,          1 9 9 7 .



             T h e       t e n a n t             a r g u e d             a t      t r i a l        t h a t            t h e          l a n d l o r d                r e f u s e d          t o         r e p a i r

t h e        a i r           c o n d i t i o n i n g                      u n i t ,             l e a v i n g                  i t           u n b e a r a b l y                  h o t               i n         t h e

b u i l d i n g ,              w h i c h          h e          u s e d         f o r       a     m e d i c a l                c l i n i c .                   T h e       l e a s e          p r o v i d e s

t h e f o l l o w i n g r e g a r d i n g a i r c o n d i t i o n i n g : " L e s s o r a g r e e s t o p r o v i d e

f o r       p u r c h a s e               a n d           i n s t a l l a t i o n                    o f          s u i t a b l e                    h v a c           a n d       a p p r o p r i a t e

d u c t i n g ,          t h e r m o s t a t ( s ) ,                           a n d      r e g i s t e r s                   r e q u i r e d                t o      k e e p      s a i d             o f f i c e

s p a c e            c o m f o r t a b l e                       a c c o r d i n g                 t o            F e d e r a l                  h e a t i n g                   a n d            c o o l i n g

g u i d e l i n e s . "                        T h e          t e n a n t              t e s t i f i e d                a s          f o l l o w s                 r e g a r d i n g             t h e            a i r

c o n d i t i o n i n g                  u n i t :




                                                                                                      3
                I   t        h a      s        n e      v e r b e e n              a b l e t o c o o l t h a t o f f i c e t o a                                            n y d e             g r e e
                t   h    a    t       o n           t   h e h o t d a               y s i t w o u l d n o t b e d e t r i m e n t a                                          l t o              s o m e
                o   f          o u       r        p a    t i e n t s '           h e a l t h .      A n d I h a v e s e n t a l                                            e t t e r          .       I
                h   a    v    e          h a     d       S h a r o n c           a l l t h e m o n m u l t i p l e o c c a s i o                                           n s .                T h e y
                h   a    v    e      b e       e n        i n t h e r e           .      T h e y h a v e a g r e e d t h a t i t ' s                                          h o t .             A n d
                t   h    e    y         h a     v e        r e f u s e d             t o r e p a i r i t .

                T h e           t e n a n t                  t e s t i f i e d             t h a t         s i n c e         t h e       l a n d l o r d               w o u l d             n o t     r e p a i r

t h e     u n i t ,                  h e             c a l l e d        C r a z e          B r o t h e r s               H e a t i n g          a n d         A i r      h i m s e l f               t o        h a v e

i t     r e p a i r e d .                                T h e       t e n a n t         s t a t e d             t h a t       h e       p a i d        C r a z e             B r o t h e r s '                 b i l l

f o r     f i x i n g                      t h e           a i r       c o n d i t i o n i n g .



                T h e           t e n a n t                 p r e s e n t e d             t h e t e s t i m o n y o f                         h i s      e m p l o y e e ,                   M s .     S h a r o n

P r i c e ,              w h o           t e s t i f i e d                   t h a t      t h e         a i r      c o n d i t i o n i n g               w o u l d             g o      d o w n           o n     h o t

d a y s ,               t h a t                i t         w a s       v e r y          h o t       i n          t h e      o f f i c e ,             a n d           t h a t          t h e y         c a l l e d

C r a z e               B r o t h e r s                      o n       s e v e r a l              o c c a s i o n s .                    P r i c e            t e s t i f i e d                 t h a t           s h e

c a l l e d              t h e             l a n d l o r d ' s                  b e e p e r             n u m b e r         o n       s e v e r a l            o c c a s i o n s ,                   a n d        o n e

o f     t h e            o w n e r s                    w o u l d       c a l l         b a c k         w i t h i n         t w o       h o u r s .             S h e         s t a t e d            t h a t        o n

o n e     o c c a s i o n                            a n         o w n e r       c a m e          t o      t h e         o f f i c e ,          l o o k e d             a t          t h e       u n i t          a n d

s u g g e s t e d                    t h a t               t h e y       c h a n g e            t h e      f i l t e r .               P r i c e        d i d          n o t         t e s t i f y              t h a t

a n y     o f            t h e           o w n e r s               e v e r        r e f u s e d            t o       h a v e         t h e     a i r      c o n d i t i o n i n g                      f i x e d .



                A l c o r n                     t e s t i f i e d               t h a t         t h e       t e n a n t             c a l l e d         o n       s e v e r a l                o c c a s i o n s

c o m p l a i n i n g                           a b o u t            t h e      a i r       c o n d i t i o n i n g .                        S h e      f u r t h e r                t e s t i f i e d              a s

f o l l o w s :



                                      Q :                  O k a y .      A n d w h a t d i d                               y o u — w h a t d i d y o u d o
                                                           a f t e r     t h e y     c a l l e d                           y o u      a b o u t  t h e  a i r
                                                           c o n d i t i o n i n g ?

                                                                                                                 4
                          A :              W   e        a l w a y s                 w e n t o v e r t h e r e .             E i t h e r m                                    y
                                           h   u   s   b a n d o r                     m y s i s t e r o r s o m e b o d y e l s                                             e
                                           w   o   u   l d     g o                 o v e r      t h e r e .      A n d    w e      a l w a y                                 s
                                           c   a   l   l e d a i r                   c o n d i t i o n i n g p e o p l e , a n d t h e                                       y
                                           w   o   u   l d c o m e                   i m m e d i a t e l y .

                          Q :              W h o           a r e           t h e         a i r       c o n d i t i o n i n g                    p e o p l e ?

                          A :              C r a z e               B r o t h e r s                 i n        O l i v e r          S p r i n g s .

                          Q :              W h e n y o u w e n t o v e r t o e x a m i n e t h e a i r
                                           c o n d i t i o n i n g s y s t e m , w h a t d i d y o u s e e ?

                          A :              M   o   s   t     o f        t h e t i m e , m y h u s b a n d w                                        o u l d c h        e c k
                                           i   t   .          A n     d     t h e y w o u l d h a v e a f                                        i l  t e r t         h a t
                                           h   a   d        b e e      n     i n t h e r e f o r m o n t h                                        s ,     a n d         i t
                                           w   o   u   l d b         e c l o g g e d u p .          A n d s o                                        th a t l         e f t
                                           t   h   e     a i r         c o n d i t i o n i n g n o t b e i n g                                     e f f i c i e      n t ,
                                           n   o   t       c o o      l i n g e f f i c i e n t l y .        S o                                     o n c e          y o u
                                           c   h   a   n g e d             t h e     f i l t e r ,   t h e n                                      e v e r y t h       i n g
                                           w   o   r   k s .


             T h e      l a n d l o r d                p r e s e n t e d                   t h e         t e s t i m o n y               o f     T e r r y        C r a z e ,          o w n e r    o f

C r a z e       B r o t h e r s .                      C r a z e             t e s t i f i e d                   t h a t         t h e y         w e r e          c a l l e d          a p p r o x i -

m a t e l y          t h r e e       t i m e s               t o           w o r k           o n         t h e       a i r         c o n d i t i o n i n g                s y s t e m .             H e

s t a t e d      t h a t         t h e         f i r s t            t i m e              w a s      i n        J u n e       o f         1 9 9 6 .          O n     t h a t          o c c a s i o n ,

t h e       o n l y        p r o b l e m                   w i t h               t h e           s y s t e m          w a s          a         d i r t y          f i l t e r .               C r a z e

t e s t i f i e d          t h e         s e c o n d               t i m e           t h e y         w e r e         c a l l e d ,              t h e r e         w a s      n o       p o w e r    t o

t h e       s y s t e m          b e c a u s e              o f            " a       b l o w n            f u s e          i n      t h e         r e l a y ,         t r a n s f o r m e r . "

A f t e r       t h e y          " s p l i c e d                  t h e           f u s e           l i n k         a n d          t u r n e d           t h e       a i r          b a c k     o n , "

t h e r e      w e r e       n o     f u r t h e r                  p r o b l e m s .                      O n      t h e        t h i r d        o c c a s i o n ,                t h e y    f o u n d

a   b u r n e d - o u t             t r a n s f o r m e r .                              C r a z e            f u r t h e r              t e s t i f i e d          a s      f o l l o w s :


                           Q :             O k a y .       T e l l m e a l i t t l e b i t a b o u t t h e
                                           s y s t e m i n s t a l l e d i n t h e l e a s e d p r e m i s e s .
                                           C a n     t h e    s y s t e m t h a t ' s i n s t a l l e d t h e r e


                                                                                                          5
      h a n d l e       t h e                      s q u a r e               f o o t a g e                     f o r           t h a t
      b u i l d i n g ?

A :   Y   e   s   , s i r ,               i t     c a n .               T   h a t              i    s a t w o a n                d           a
      h   a   l   f       t o n                a i r                c o n    d i t        i o        n i n g         s y s t         e   m   .
      A   p   p   r o x i m a t       e          s q u a        r e             f o    o t         a g e         o f       t         h   a   t
      b   u   i   l d i n g       i        s      a r o u        n d          1 2 0        0            s q u a r e      f e         e   t   .
      T   h   a   t t w o         a        n d a h                a l f          t o    n             s y s t e m s h o              u   l   d
      h   a   n   d l e u p           t      o 1 5 0 0             s q u    a r e            f     e e t .

Q :   M r . C r a z e , a r e y o u a t a l l f a m i l i a r w i t h
      t h e F e d e r a l H e a t i n g a n d C o o l i n g G u i d e -
      l i n e s ?

A :   S o m e w h a t .

Q :   D o     y o u     k n o w w h e t h e r y o u r p r o f e s s i o n a l
      e x p e r t i s e       i n t h a t    b u i l d i n g m e e t s  t h e
      F e d e r a l H e a t i n g a n d C o o l i n g G u i d e l i n e s ?

A :   Y e s ,         i t    d o e s .


                             *                       *                 *                           *

Q :   D   i   d t h e          d e f e n             d a n t       a n d h i s a g e n                         t s o r e m                   -
      p   l   o y e e s       e v e r              t e l l        y o u a n y t h i n g                          t h a t t h e               y
      d   i   d     w i t   h       t h a           t a i        r c o n d i t i o n i                        n g s y s t e                  m
      t   h   a t i n           y o u r               p r o f   e s s i o n a l o p i n                         i o n c o u l                d
      h   a   v e h u r       t i t ?

A :   T   h e g i        r l s i                n s t r    u c t e d m e t h a t t h                                 e y w e             r   e
      t   u r n i n     g     t h e               a i r       c o n d i t i o n i n g c o m                           p l e t e          l   y
      o   f f a t         n i g h t               a n d      t h e n b r i n g i n g i t —                            t u r n i          n   g
      i   t b a c       k o n d                  u r i n    g t h e d a y t i m e s o m                               e t i m e          s   .

Q :   H o w       w o u l d      t h a t       a f f e c t    a [ n ]       a i r
      c o n d i t i o n i n g s y s t e m — t h i s a i r c o n d i t i o n i n g
      s y s t e m ?

A :   I   t         w o u l d c a u                 s e a l             o a d o n                        t h e      b u i l    d i       n   g
      d   e   p    e n d i n g o n                    w h a t t         i m e t h e                     y t u      r n e d        t      h   e
      a   i   r      c o n d i t i o n             i n g s y s         t e m b a c k                       o n .        I f     t h      e   y
      t   u   r    n e d i t o n                    w h e n i t            g o t t o                      a w a      r m p      o i      n   t
      o   f       t h e d a y , i                 t w o u l d            c a u s e i                   t t o         o v e r    w o      r   k
      t   h   e       s y s t e m .



                                                                6
             F i n a l l y ,                 C r a z e                 t e s t i f i e d                t h a t               t h e        l a n d l o r d                p a i d            a l l          o f       t h e

C r a z e         B r o t h e r s '                b i l l s             f o r          r e p a i r i n g                 t h e         a i r       c o n d i t i o n i n g ,                        a n d          t h a t

t o     h i s       k n o w l e d g e ,                   t h e          t e n a n t            h a d         n o t            p a i d       a n y         o f      t h e            r e p a i r            b i l l s .



             T h e              l a n d l o r d                  a l s o               p r e s e n t e d                      t h e         t e s t i m o n y                    o f          M s .               R e n e e

R u f f n e r ,                w h o       l e a s e d             a          p o r t i o n           o f             t h e       s a m e          b u i l d i n g               l e a s e d                b y       t h e

t e n a n t          a n d         w a s       h i s        n e x t - d o o r                   n e i g h b o r .                        S h e       t e s t i f i e d                 t h a t         s h e          w a s

i n       t h e         c l i n i c            f r e q u e n t l y ,                        a n d           t h a t              h e r           s o n       w e n t            t o          t h e          c l i n i c

w e e k l y             f o r          a l l e r g y                   s h o t s          f r o m            M a y              t h r o u g h              J u l y             o f       1 9 9 7 .                    S h e

t e s t i f i e d                 t h a t          t h e r e                  w a s       n e v e r               a           t i m e        t h a t             s h e          w e n t          i n t o              t h e

t e n a n t ' s                l e a s e d             p r e m i s e s                   w h e n            i t          w a s           u n c o m f o r t a b l y                       w a r m .                    S h e

t e s t i f i e d               t h a t        s h e        n e v e r                 h e a r d        a n y o n e               c o m p l a i n              a b o u t              t h e      h e a t ,             a n d

t h a t         s h e        d i d         n o t         h a v e          p r o b l e m s               w i t h               h e r       h e a t i n g             s y s t e m .



                F r o m          o u r       r e v i e w                o f      t h e         r e c o r d ,                  a n d       t h e          c o n f l i c t i n g                  t e s t i m o n y

o u t l i n e d            a b o v e ,             i t      i s          c l e a r          t h a t          t h e             r e s o l u t i o n                o f         t h i s         c a s e             t u r n s

a l m o s t             e n t i r e l y              u p o n                  d e t e r m i n a t i o n s                         o f       t h e          c r e d i b i l i t y                      o f           w i t -

n e s s e s .              " W h e r e             t h e         i s s u e             f o r       d e c i s i o n                    d e p e n d s           u p o n           t h e         d e t e r m i n a -

t i o n      o f        c r e d i b i l i t y                    o f          w i t n e s s e s ,                 t h e         t r i a l          c o u r t            i s      t h e        b e s t             j u d g e

o f       c r e d i b i l i t y ,                      a n d             i t s          f i n d i n g s                   w i l l           b e          g i v e n            g r e a t              w e i g h t . "

G o t w a l d            v .       G o t w a l d ,               7 6 8           S . W . 2 d           6 8 9 ,            6 9 7          ( T e n n .          A p p .           1 9 8 8 ) .                 " O n       a n

i s s u e          w h i c h           h i n g e s           o n          w i t n e s s               c r e d i b i l i t y ,                       [ t h e         t r i a l            c o u r t ]                w i l l

n o t       b e          r e v e r s e d                  u n l e s s ,                  o t h e r            t h a n              t h e           o r a l          t e s t i m o n y                   o f           t h e

w i t n e s s e s ,                    t h e r e           i s            f o u n d             i n          t h e              r e c o r d               c l e a r ,                c o n c r e t e                  a n d


                                                                                                            7
c o n v i n c i n g               e v i d e n c e                           t o         t h e             c o n t r a r y . "                   T e n n e s s e e               V a l l e y              K a o l i n       v .

P e r r y ,       5 2 6           S . W . 2 d                   4 8 8 ,             4 9 0                ( T e n n .            A p p .           1 9 7 4 ) .



            O b v i o u s l y , t h e t r i a l c o u r t f o u n d t h e l a n d l o r d ' s w i t n e s s e s m o r e

c r e d i b l e        t h a n             t h o s e                   p r e s e n t e d                         b y      t h e         t e n a n t .            W e      d e f e r            t o       t h e       t r i a l

c o u r t ' s       a s s e s s m e n t                               o f         c r e d i b i l i t y .                               E v e n       w i t h o u t             a n      a s s e s s m e n t               o f

c r e d i b i l i t y                    o n              o u r               p a r t ,                    w e           f i n d           t h a t             t h e          e v i d e n c e                c l e a r l y

p r e p o n d e r a t e s                      i n          f a v o r                   o f              t h e          t r i a l          c o u r t ' s              c o n c l u s i o n                 t h a t        t h e

l a n d l o r d           p r o m p t l y                        h a d            t h e                 a i r          c o n d i t i o n i n g                 r e p a i r e d                e a c h        t i m e       i t

w a s     n o t i f i e d                o f          a         p r o b l e m ,                          a n d          t h a t         t h e       t e n a n t          b r e a c h e d                 t h e       l e a s e

b y     n o t     p a y i n g                  t h e            p r o p e r                   a m o u n t                 o f      r e n t          i n       t i m e l y            f a s h i o n .



            T h e a p p e l l e e - l a n d l o r d a r g u e s t h a t t h i s a p p e a l s h o u l d b e j u d g e d

f r i v o l o u s                a n d          i t             s h o u l d                       b e           a w a r d e d             t h e           c o s t s       o f          d e f e n d i n g               t h i s

a p p e a l .          I n         L i b e r t y                      M u t u a l                   I n s .             C o .     v .       T a y l o r ,             5 9 0         S . W . 2 d          9 2 0 ,       9 2 2 -

2 3      ( T e n n .              1 9 7 7 ) ,                    t h e              S u p r e m e                       C o u r t           r e s p o n d e d                 t o       a n          a p p e l l e e ' s

r e q u e s t       f o r            a         f i n d i n g                      o f         a          f r i v o l o u s                a p p e a l           a s      f o l l o w s :



                             W    e     a g r e             e              w i     t h    a p p e l l e e t h a t   t h e     a                                          p p e a l     h a           d     n     o
            r   e a s o      n    a b l e c h                   a n     c e         o f s u c c e s s . T h e m a t e r i a l                                              i s s u e s r             a i s e     d
            b   y t h        e      a p p e a l                   w      e r      e i s s u e s o f f a c t a n d t h e r                                                 e c l e a r l              y w a       s
            m   a t e r      i    a l e v i d                   e n      c e         t o s u p p o r t t h e t r i a l j u d                                              g e ' s f i n              d i n g     s
            o   n t h        o    s e i s s u                   e s      .


            T h e      T a y l o r                    c o u r t ' s                     d e s c r i p t i o n                       o f         t h a t       a p p e a l             c o u l d          f a i r l y       b e

a p p l i e d       t o           t h e          p r e s e n t                      a p p e a l                    w i t h         e q u a l          a c c u r a c y .



                                                                                                                          8
          T h e   j u d g m e n t      o f   t h e     t r i a l     c o u r t   i s     a f f i r m e d     i n      i t s    e n t i r e t y .

T h e   c a s e   i s      r e m a n d e d   w i t h     i n s t r u c t i o n s       t o    a s c e r t a i n       a n d    a w a r d     t h e

a p p e l l e e    i t s        r e a s o n a b l e      c o s t s      a s s o c i a t e d        w i t h         d e f e n d i n g       t h i s

a p p e a l .



                                                                                         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                         D o n T . M c M u r r a y , J u d g e
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e




                                                                       9
                                                           I N       T H E      C O U R T O F A P P E A L S
                                                                             A T K N O X V I L L E




W E S T W O O D         G R O U P      P A R T N E R S H I P ,                         )             R O A N E C I R C U I T
                                                                                       )             C . A . N O . 0 3 A 0 1 - 9 8 0 5 - C V - 0 0 1 5 5
                                                                                       )
                      P l a i n t i f f - A p p e l l e e                              )
                                                                                       )
v s .                                                                                  )
                                                                                       )             H O N . R U S S E L L                  E .      S I M M O N S ,          J R .
                                                                                       )             J U D G E
                                                                                       )
D A V I D       L .     M O O R E ,          M . D . ,                                 )
                                                                                       )
                        D e f e n d a n t - A p p e l l a n t                          )             A F F I R M E D             A N D      R E M A N D E D

                                                                                    J U D G M E N T


            T h i s           a p p e a l        c a m e           o n       t o       b e       h e a r d          u p o n        t h e          r e c o r d       f r o m       t h e

C i r c u i t         C o u r t        o f       R o a n e               C o u n t y ,          b r i e f s         a n d        a r g u m e n t           o f       c o u n s e l .

U p o n     c o n s i d e r a t i o n             t h e r e o f ,              t h i s         C o u r t      i s      o f      t h e      o p i n i o n         t h a t      t h e r e

w a s     n o     r e v e r s i b l e            e r r o r           i n      t h e          t r i a l     c o u r t .

            T h e       j u d g m e n t          o f       t h e          t r i a l          c o u r t     i s      a f f i r m e d           i n      i t s      e n t i r e t y .

T h e     c a s e       i s      r e m a n d e d           w i t h          i n s t r u c t i o n s              t o         a s c e r t a i n         a n d      a w a r d       t h e

a p p e l l e e          i t s        r e a s o n a b l e                    c o s t s           a s s o c i a t e d              w i t h           d e f e n d i n g           t h i s

a p p e a l .         C o s t s      o f       t h e       a p p e a l             a r e       a s s e s s e d         t o       t h e      A p p e l l a n t .



                                                                                                 P E R     C U R I A M